DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8, 9, 11-14, 16 & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, 14 & 15 (hereafter patent claims) of U.S. Patent No. 11,114,127 (please see mapping of instant claims to patent claims below).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Patent claim 1, e.g., includes all of the limitations of instant application claim 1.  Patent claim 1 also includes additional limitations.  Hence, instant application claim 1 is generic to the species of invention covered by patent claim 1. As such, instant application claim 1 is anticipated by patent claim 1 and is therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
For the same reasons, claims 2-4, 6, 8, 9, 11-14, 16 & 18 are generic to the species of invention covered by patent claims 2-4, 6-12, 14 & 15.
The instant claims are believed to map to the patent claims as follows:
Claim 1 maps to patent claim 1, as noted above.
Claim 2 maps to patent claim 4.
Claim 3 maps to patent claim 2.
Claim 4 maps to patent claim 3.
Claim 6 maps to patent claim 6.
Claim 8 maps to patent claim 7.
Claim 9 maps to patent claim 8.
Claim 11 maps to patent claim 9.
Claim 12 maps to patent claim 12.
Claim 13 maps to patent claim 10.
Claim 14 maps to patent claim 11.
Claim 16 maps to patent claim 14.
Claim 18 maps to patent claim 15.
Claims 5, 7, 15 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 11 & 14 (hereafter patent claims), respectively, of U.S. Patent No. 11,114,127.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 5 recites similar limitations as patent claim 3. However, while patent claim 3 recites “setting a first current that is applied to the trailing edge assist element to be lower than a second current that is applied to the leading edge assist element”, claim 5 recites “setting a first voltage that is applied to the trailing edge assist element to be lower than a second voltage that is applied to the leading edge assist element”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the invention of claim 3 (that utilizes electric current) to instead use electric voltage, since current and voltage are art-recognized equivalents for representing electrical measurements, and are well-known in the art to be interchangeable. Therefore, claim 5 is not patentably distinct from patent claim 3. See MPEP § 2144.06.
For the same reasons, claims 7, 15 & 17 (which recite voltage) are not patentably distinct from patent claims 6, 11 & 14 (which recite current).
Allowable Subject Matter
Claim 1-9 & 11-18 would be allowable if the rejections under non-statutory double patenting are overcome.
Claims 10, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Hirata et al. (US 2014/0241138) discloses a magnetic disk device comprising: a disk (Figure 9, element 220; Figure 11, element 5); a head including at least one assist element and configured to write data to the disk (Figure 9, element 223; Figure 11, element 25); and a controller configured to: determine first and second assist energies, wherein the first assist energy is different from the second assist energy (see Non-Final Office Action dated January 14, 2021 in parent application 16/806,585).
However, Hirata et al. does not disclose: in claim 1, that the controller is configured to determine the first and second assist energies to be applied by the at least one assist element to the disk during overwriting, based on an overwrite direction, and cause the first and second assist energies to be applied by the at least one assist element to the disk during the overwriting to affect a coercive force of the disk.
Claim 11 recites similar distinguishing limitations as claim 1.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Furukawa et al. (US 2008/0158730) discloses a system wherein a magnetic grain having properties of reducing the coercive force in association with temperature increase is used, and in the event of overwriting magnetic information, an overwrite- or rewrite-desired part of magnetic grain is heated by using evanescent light and the coercive force is temporarily reduced, thereby to write through the recording head.
Komura et al. (US 2008/0205202) discloses a hard disk drive wherein the recording region of a magnetic recording medium is fully heated, and the coercive force of this region is sufficiently lowered, whereby occurrence of writing failure is suppressed well during the operation of thermally assisted magnetic recording.
Kamimura et al. (US 2006/0210838) discloses a thermally assisted magnetic disc wherein, the recording layer has a high coercive force in view of high recording density whereas the recording layer must be heated more intensely at a time of information recording if the recording layer has a higher coercive force.
Kanbe et al. (US 2012/0307398) discloses a thermally assisted magnetic recording medium having a magnetic layer characterized as being comprised of fine magnetic crystal grains with a minimized diameter dispersion, exhibiting a sufficiently weak exchange coupling between magnetic grains, and having a minimized coercive force dispersion.
Kikitsu et al. (US 2001/0051287) discloses a magnetic recording apparatus wherein the coercive force remains to be small, making it possible to perform recording easily; and therefore, magnetic re-reversal due to thermal fluctuation does not take place even if the thermally assisted magnetic recording is performed, making it possible to achieve high-density magnetic recording.
Miyamoto (US 8,908,481) discloses a thermally assisted recording device, wherein the medium is heated by light at the instant of recording to lower the coercive force.
Moravec et al. (US 8,665,690) discloses an energy assisted magnetic recording (EAMR) head comprising a slider including a leading edge and a trailing edge and an aperture therein, the aperture being a through hole between the leading edge and the trailing edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688